DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
-Claim 4, line 4: please correct “shift timing” to “shift the timing”.
-Claim 4, line 5: please correct “or timing” to “or the timing”.
-Claim 5, line 3: please correct “adjust timing” to “adjust the timing”.
-Claim 5, lines 3-4: please correct “or timing” to “or the timing”.
-Claim 6, line 6: please correct “adjust timing” to “adjust the timing”.
-Claim 6, line 7: please correct “or timing” to “or the timing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JPH 0975355 A) in view of Sekino et al. (JPH 05329164 A) (see attached translated versions for citations).
Regarding claim 1, Noda discloses an insufflation device (see Fig. 1) comprising:
a gas feeding conduit (tubes 2 and 7) for feeding a predetermined gas which is fed from a gas supply source (3) into a body cavity (5) (see par. [0015]); and
a processor (12), wherein
the processor (12) is configured to:
measure a gas feeding time period (t1) until a predetermined amount of the gas is fed according to a set pressure (see par. [0033]);

calculate a gas discharging time period (t2) based on the set pressure and a measurement result of the measured pressure (see par. [0033]).
However, Noda fails to disclose that the processor is configured to adjust a gas feeding flow rate of the gas according to a difference between the measured gas feeding time period and the calculated gas discharging time period.
Sekino discloses an insufflation device (see Fig. 1) wherein the processor is configured to adjust a gas feeding flow rate of the gas (between flow and no flow) according to a difference between the measured gas feeding time period and the calculated gas discharging time period (see Fig. 3, par. [0035]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Noda to adjust the gas feeding flow rate of the gas based on a difference between gas feeding and gas discharging times as taught by Sekino in order to maintain a set abdominal pressure (see Sekino par. [0035]-[0037]). 

Regarding claim 2, modified Noda discloses the insufflation device according to claim 1 substantially as claimed.  However, Noda fails to disclose that the processor is configured to, in performing intermittent gas feeding, adjust the gas feeding flow rate of the gas such that the gas feeding flow rate is increased when the gas feeding time period is longer than the gas discharging time period, and the gas feeding flow rate is decreased when the gas feeding time period is shorter than the gas discharging time period.


Regarding claim 3, modified Noda discloses the insufflation device according to claim 2 substantially as claimed.  However, Noda fails to disclose that the intermittent gas feeding is performed by alternately repeating, after the gas feeding is performed, a measurement period during which the gas feeding is stopped and the pressure in the body cavity is measured and a gas feeding period during which the gas feeding is performed, and the processor, when the insufflation device is brought into a gas discharging mode where gas discharging is performed, adjusts the gas feeding flow rate of the gas based on the gas discharging time period and the gas feeding time period during the measurement period performed first.
Sekino discloses an insufflation device (see Fig. 1) wherein the intermittent gas feeding is performed (see Fig. 3) by alternately repeating, after the gas feeding is 

Regarding claim 4, modified Noda discloses the insufflation device according to claim 1 substantially as claimed.  However, Noda fails to disclose that the processor is configured to adjust timing of starting the gas feeding time period and timing of starting the gas discharging time period, and the processor is configured to shift timing of starting the gas feeding time period or timing of starting the gas discharging time period by the adjusted timing.
Sekino discloses an insufflation device (see Fig. 1) wherein the processor is configured to adjust timing of starting the gas feeding time period and timing of starting the gas discharging time period, and the processor is configured to shift timing of starting the gas feeding time period or timing of starting the gas discharging time period 

Regarding claim 5, modified Noda discloses the insufflation device according to claim 4 substantially as claimed.  However, Noda fails to disclose that the processor is configured to, when the gas feeding time period and the gas discharging time period do not agree with each other, adjust timing of starting the gas feeding time period or timing of starting the gas discharging time period such that timing of a half of the gas discharging time period agrees with timing of a half of the gas feeding time period.
Sekino discloses an insufflation device (see Fig. 1) wherein the processor is configured to, when the gas feeding time period and the gas discharging time period do not agree with each other (see Fig. 3), adjust timing of starting the gas feeding time period or timing of starting the gas discharging time period such that timing of a half of the gas discharging time period agrees with timing of a half of the gas feeding time period (see Fig. 3, the gas discharging time periods are shown to not fall below half of the gas feeding time periods, par. [0035]-[0037]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of modified Noda to adjust the time periods 

Regarding claim 6, modified Noda discloses the insufflation device according to claim 2 substantially as claimed.  However, Noda fails to disclose that the processor is configured to adjust timing of starting the gas feeding time period and timing of starting the gas discharging time period, and the processor is configured to, when the gas feeding flow rate reaches an upper limit value or a lower limit value and the gas feeding time period and the gas discharging time period do not agree with each other, adjust timing of starting the gas feeding time period or timing of starting the gas discharging time period such that the timing of a half of the gas discharging time period agrees with timing of a half of the gas feeding time period.
Sekino discloses an insufflation device (see Fig. 1) wherein the processor is configured to adjust timing of starting the gas feeding time period and timing of starting the gas discharging time period (based on the measured pressure – see par. [0036]), and the processor is configured to, when the gas feeding flow rate reaches an upper limit value (flow) or a lower limit value (no flow) and the gas feeding time period and the gas discharging time period do not agree with each other (see Fig. 3), adjust timing of starting the gas feeding time period or timing of starting the gas discharging time period such that timing of a half of the gas discharging time period agrees with timing of a half of the gas feeding time period (see Fig. 3, the gas discharging time periods are shown to not fall below half of the gas feeding time periods, par. [0035]-[0037]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing 

Regarding claim 7, Noda discloses method of adjusting an intra-abdominal pressure (see Fig. 1) comprising:
feeding a predetermined gas which is fed from a gas supply source (3) into a body cavity (5) (see par. [0015]); 
measuring a gas feeding time period (t1) until a predetermined amount of the gas is fed according to a set pressure (see par. [0033]); 
measuring a pressure in the body cavity (5) after the gas is fed into the body cavity (5) (see par. [0030]);
calculating a gas discharging time period (t2) based on the set pressure and a measurement result of the measured pressure (see par. [0033]).
However, Noda fails to disclose the step of adjusting a gas feeding flow rate of the gas according to a difference between the measured gas feeding time period and the calculated gas discharging time period.
Sekino discloses a method (see Fig. 1) which adjusts a gas feeding flow rate of the gas (between flow and no flow) according to a difference between the measured gas feeding time period and the calculated gas discharging time period (see Fig. 3, par. [0035]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Noda to adjust the gas feeding flow rate of the gas based on a difference between gas feeding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783